DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. James Bunts (Reg# 75578), during a communication on December 30, 2021.

The claims have been amended as follows: 
Please amend the claims filed on 10/11/2019 as follows.
1.	(Currently Amended) A computer-implemented method comprising:
joining a congress by transferring, by a node operating in a proof-of-work blockchain network, one or more digital assets on the proof-of-work blockchain to a proof-of-work blockchain address associated with a congress pool having one or more other digital assets associated with other members of [[a ]]the congress;
receiving, by the node, a private key share in response to joining the congress;
detecting, by the node, a the proof-of-work blockchain address associated with the congress pool
cooperatively generating, by the node and with the other members of the congress, a valid signature for the transaction using the private key share in response to the detecting, by the node and based on an attribute included with the transaction, that the transaction is not a request to join the congress; and
minting, by the node, one or more digital assets on a proof-of-stake blockchain network in response to cooperatively generating the valid signature
11.	(Currently Amended) The computer-implemented method 
12.	(Currently Amended) A non-transitory computer readable storage medium comprising computer-executable intructions which, when executed by a processor, configure the processor to:
join a congress by transferring one or more digital assets on a proof-of-work blockchain to a proof-of-work blockchain address associated with a congress pool having one or more other digital assets associated with other members of the congress;
receive a private key share in response to joining the congress;
detect a transaction of digital assets on the proof-of-work blockchain network to the proof-of-work blockchain address associated with the congress pool;
cooperatively generate, with the other members of the congress, a valid signature for the transaction using the private key share in response to the detecting, based on an attribute included with the transaction, that the transaction is not a request to join the congress; and
mint one or more digital assets on a proof-of-stake blockchain network in response to cooperatively generating the valid signature.

13.	(Currently Amended) An electronic device comprising:
an interface device;
a processor coupled to the interface device; and
a memory coupled to the processor, the memory having stored thereon computer executable instructions which, when executed, configure the processor to: 
join a congress by transferring one or more digital assets on a proof-of-work blockchain to a proof-of-work blockchain address associated with a congress pool having one or more other digital assets associated with other members of the congress;
receive a private key share in response to joining the congress;
detect a transaction of digital assets on the proof-of-work blockchain network to the proof-of-work blockchain address associated with the congress pool;
cooperatively generate, with the other members of the congress, a valid signature for the transaction using the private key share in response to the detecting, based on an attribute included with the transaction, that the transaction is not a request to join the congress; and
mint one or more digital assets on a proof-of-stake blockchain network in response to cooperatively generating the valid signature.
 
Reasons for Allowance
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
As blockchain technology is extended to provide new features, it is important that security of the blockchain and the digital assets represented therein be maintained.  Further, as new improvement or modifications to the blockchain are developed, it is helpful to have techniques for transferring digital assets from one blockchain to another while maintaining the integrity of both blockchains.  The instant claims attempt to coordinate transactions on proof-of-work blockchain networks with transactions on a proof-of-stake blockchain network by forming a congress on the proof-of-work blockchain and using the congress to provide a two-way peg between the proof-of-work blockchain and the proof-of-stake blockchain.  
The instant claims achieve this by joining a congress by transferring, by a node operating in a proof-of-work blockchain network, one or more digital assets on the proof-of-work blockchain to a proof-of-work blockchain address associated with a congress pool having one or more other digital assets associated with other members of the congress; receiving, by the node, a private key share in response to joining the congress;  detecting, by the node, a transaction of digital assets on the proof-of-work blockchain network to the proof-of-work blockchain address associated with the congress pool; cooperatively generating, by the node and with the other members of the congress, a valid signature for the transaction using the private key share in response to the detecting, by the node and based on an attribute included with the transaction, that the transaction is not a request to join the congress; and minting, by the node, one or more digital assets on a proof-of-stake blockchain network in response to cooperatively generating the valid signature.  
Two-way pegs that allow transferring assets between linked blockchains is conventional at the time of the invention as evidenced by US 20170331896 A1 to Holloway. Proof-of-Stake, proof-of-work and coin minting/mining is also known at the time of the invention as evidenced by the cited reference US 20160012424 A1 to Simon.  Digital asset mining pools that allow a group of miners to mint new digital assets is also known at the time of the invention as evidenced by the cited reference US 10269009 B1 to Winklevoss.  Although proof-of-work (e.g. a decentralized consensus mechanism that requires members of a network to expend effort solving an arbitrary mathematical puzzle to prevent anybody from gaming the system) and proof-of-stake (e.g. validating block transactions based on the number of coins a validator stakes) are well known in the blockchain industry, the cited references, alone or in combination, do not teach the specific technique of utilizing a congress on a proof-of-work blockchain to mint  tokens on a proof-of-stake blockchain. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685